DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because two figures are labeled “Fig. 1D”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
bridging member (claim 36) in the form of a rod (claim 37) that is adjustable (claim 38) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 36 is objected to because of the following informalities: “2” in line 2 should be “two”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 5, 7-17, and 36-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation "the implant" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim as the claim previously recites an implant device.  The remaining claims depend directly or indirectly from claim 1 and are therefore also rejected.
Claims 1, 2, 4, 5, 7-17, and 36-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation "the crest portion provides an engagement surface for abutment and engagement with bone of a subject radially disposed from said thread portion" in the last paragraph of the claim.  It is unclear how the engagement surface (which is part of the crest portion) abuts and engages bone radially disposed from the thread portion because the crest portion is part of the thread portion (see “said crest portion forms a radially outward portion of the thread portion” in the last paragraph 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites the limitation "the crest" in line 1.  There is insufficient antecedent basis for this limitation in the claim as claim 1 recites a crest portion.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites the limitation "an implant" in line 1.  There is insufficient antecedent basis for this limitation in the claim as claim 1 recites an implant device.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites the limitation "the crest" in line 1.  There is insufficient antecedent basis for this limitation in the claim as claim 1 recites a crest portion.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites the limitation "the root portion" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim as claim 1 recites a root.  The remaining claims depend directly or indirectly from claim 9 and are therefore also rejected.  Note that dependent claim 10 also recites “the root portion” in line 3 as does dependent claim 15 in lines 3-4.
Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 recites the limitation "the thread" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim as claim 1 recites a thread portion.  The remaining claims depend from claim 13 and are therefore also rejected.
Claims 40 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the “undercut structure” relates to either the screw .
Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the “flat thread edge” relates to either the screw shaft, screw head, screw tip, or thread.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 8-12, 16, 17, 40, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bar Shalom (US 2015/0157425 A1).
Claim 1. Bar Shalom discloses an implant device for engagement with a bone of a subject, said implant device comprising a distal end (see Fig. 2A inset), a proximal 
said implant device further including a helical thread portion (see Fig. 2A inset) extending circumferentially about said central shaft and extending in a direction from the distal end of the implant device and towards the proximal end thereof, and a root (see Fig. 2A inset) at the base of the helical thread portion adjacent the central shaft of the of the implant device, said helical thread portion in cross section including: 
a leading edge (see Fig. 2A inset) and a trailing edge (see Fig. 2A inset), both of which extend at least radially outwardly from the central shaft and define the thread portion therebetween, whereby a root of the thread portion is defined therebetween in a direction of the longitudinal central axis of the implant device; 
wherein said leading edge faces in a direction at least towards the distal end of the implant device, and wherein said trailing edge faces at least in a direction of towards the proximal end of the implant device; 
wherein a portion of the leading edge extends in a direction towards the distal end of the implant further than the most distal portion of the root of the thread portion and wherein the distance in the longitudinal direction from the most proximal portion of the root to the most distal portion of the leading edge is greater than the longitudinal length of the root, such that said portion of the leading edge forms a recess (see Fig. 2A inset) between the central shaft and the leading edge; wherein the portion of said leading edge defining said recess between the central shaft and the leading edge provides for abutment and engagement with bone tissue of a subject disposed within said recess; and 

{04435/010303-USO/02952596.1 }2Second Preliminary AmendmentDocket No.: 04435/010303-USOa crest portion (see Fig. 2A inset) disposed between the leading edge and the trailing edge and wherein said crest portion forms a radially outward portion of the thread portion, and wherein, the crest portion provides an engagement surface for abutment and engagement with bone of a subject radially disposed from said thread portion (Figs. 2A and 5A).  Note that because the device of Bar Shalom satisfies the structural claim limitations, the Examiner is taking the position that it also meets the functional limitations claimed.
Claim 2. Bar Shalom discloses wherein the crest has a surface (see Fig. 2A) which is substantially planar and parallel with the longitudinal central axis of the implant device which provides said engagement surface (Figs. 2A and 5A).  
Claim 4. Bar Shalom discloses wherein the crest forms at least a portion of the trailing edge (Figs. 2A and 5A).  
Claim 5. Bar Shalom discloses wherein said recess formed by the leading edge is sized and shaped, such that upon engagement with radially disposed bone adjacent the thread portion, provides for distribution of stress induced in said bone adjacent the leading edge and provides for reducing stress concentration in bone adjacent said leading edge (Figs. 2A and 5A).  Note that because the device of Bar Shalom satisfies the structural claim limitations, the Examiner is taking the position that it also meets the functional limitations claimed.
Claim 8. Bar Shalom discloses wherein the leading edge of the thread portion includes a first facet (see Fig. 2A inset) for abutment and engagement with bone tissue of a subject (Figs. 2A and 5A). {04435/010303-USO/02952596.1 13Second Preliminary AmendmentDocket No.: 04435/010303-USO  
Claim 9. Bar Shalom discloses wherein the first facet has a substantially planar surface (see Fig. 2A) and extends substantially radially outwardly from the distal side of the root portion at the central shaft and extends towards the crest portion (Figs. 2A and 5A).  
Claim 10. Bar Shalom discloses wherein the first facet has a substantially planar surface and extends substantially radially outwardly from the distal side of the root portion at the central shaft and extends towards the crest portion at an inclination angle (see Fig. 2A inset) in the range of from 95 degrees and 150 degrees (para. 0021 states that β1 can be 10 degrees, thus 90 degrees plus β1 equals 100 degrees) subtended between said planar surface and the longitudinal central axis (Figs. 2A and 5A).  
Claim 11. Bar Shalom discloses wherein said inclination angle is in a range of from 100 degrees and 130 degrees (para. 0021 states that β1 can be 10 degrees, thus 90 degrees plus β1 equals 100 degrees) subtended between said planar surface and the longitudinal central axis (Figs. 2A and 5A).  
Claim 12. Bar Shalom discloses wherein said inclination angle is about 120 degrees (para. 0021 states that β1 can be 10 degrees, thus 90 degrees plus β1 equals 100 degrees, which is about 120 degrees) subtended between said planar surface and the longitudinal central axis (Figs. 2A and 5A).  
Claim 16. Bar Shalom discloses wherein the engagement surface of the crest portion is at least partially provided by the leading edge (Figs. 2A and 5A).  
Claim 17. Bar Shalom discloses wherein the engagement surface of the crest portion is at least partially provided by the trailing edge (Figs. 2A and 5A).  
[AltContent: textbox (Angle)]








Claim 40. Bar Shalom discloses a bone screw comprising; 
a. a screw shaft (see Fig. 2A inset); 
{04435/010303-USO/02952596.1 }5Second Preliminary AmendmentDocket No.: 04435/010303-USOb. a screw head (see Fig. 5A; see also Fig. 2A inset); 
c. a screw tip (see Fig. 5A; see also Fig. 2A inset); 
d. a thread (see Fig. 2A inset); and 
e. an undercut structure (see Fig. 2A inset) facing the screw tip, wherein the thread comprises a thread surface (see Fig. 2A inset) facing the screw head having an angle (see Fig. 2A inset) larger than 90 degrees with the screw shaft (Figs. 2A and 5A).  
Claim 41. Bar Shalom discloses a flat thread edge (see Fig. 2A inset) (Figs. 2A and 5A).

[AltContent: connector]








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bar Shalom (US 2015/0157425 A1).
Bar Shalom fails to disclose wherein the crest portion has a greater longitudinal length than that of the root portion in the direction of the longitudinal central axis of the implant device (claim 7).  
It would have been an obvious matter of design choice to modify the implant device of Bar Shalom such that the crest portion has a greater longitudinal length than that of the root portion in the direction of the longitudinal central axis of the implant device (claim 7), since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  It is noted that Applicant’s disclosure does not provide for a criticality of the claimed lengths (see pg. 15, ll. 24-26), and thus changing the size would have been an obvious matter of design choice.
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bar Shalom (US 2015/0157425 A1) in view of Birkelbach (US 2002/0136616 A1).
Claim 15. Bar Shalom discloses wherein the trailing edge of thread portion includes a third facet (see Fig. 2A inset above on pg. 11) for abutment and engagement with bone tissue of{04435/010303-USO/02952596.1 }4Second Preliminary AmendmentDocket No.: 04435/010303-USO a subject, wherein the third facet is substantially planar and extends 
Bar Shalom fails to disclose wherein the leading edge further includes a second facet, wherein the second facet is disposed between the root of the thread and the first facet and has a substantially planar surface (claim 13). 
Birkelbach teaches an implant device comprising: a central shaft (core 2) having a helical thread portion (thread turns 4) extending around the central shaft, wherein the thread portion includes a leading edge (rear flank 9, angled portion 13, and kink 12) having a first facet (rear flank 9) and a second substantially planar facet (angled portion 13) disposed between a root (root 11) of the thread portion and the first facet such that there is a kink (kink 12) located between the first and second facets (Figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leading edge of the implant device of Bar Shalom such that the leading edge further includes a second facet, wherein the second facet is disposed between the root of the thread and the first facet and has a substantially planar surface (claim 13) to create a kink between the first and second facets, as suggested by Birkelbach, as the presence of the kink can provide an additional recessed area for bone.
Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Bar Shalom (US 2015/0157425 A1) in view of Sutter (US 6,386,877 B1).
Claim 36. Bar Shalom disclose a system for fixing a first portion of bone relative to a second portion of bone (see abstract), said system having the implant device according to claim 1 (see the rejection of claim 1 above).
claim 36), wherein the one or more implant devices are pedicle screws and the bridging member is a rod, and the system is a spinal fusion system (claim 37), and wherein the rod is adjustable so as to provide adjustable movement of the first portion of bone and the second portion of bone relative to each other (claim 38).
	Sutter teaches a system for fixing a first portion of bone (bone 101) relative to a second portion of bone (bone 101), said system comprising two or more implant devices (portion of implants 111 located within bones 101) and a bridging member (joint parts 117), wherein a first implant device is engageable with the first portion of bone and a second implant device is engageable with the second portion of bone, wherein the distal ends of the implant devices are engageable with said portions of bone and the proximal ends are engageable with said bridging member, wherein the bridging member is a rod (joint parts 117) that is adjustable (note that joint part 117 can rotate relative to other joint part 117) so as to provide adjustable movement of the first portion of bone and the second portion of bone relative to each other (Fig. 17).  Sutter also teaches that the implant devices can be used as dental implants (see Fig. 1) or other implants (see Fig. 17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second implant device of Bar Shalom as claim 36), wherein the bridging member is a rod (claim 37), and wherein the rod is adjustable so as to provide adjustable movement of the first portion of bone and the second portion of bone relative to each other (claim 38), as taught by Sutter, as there are a variety of medical situations where it is advantageous to fix multiple bone portions relative to each other and an implant device used with a dental implant can be also used in other bone portions as taught by Sutter.  Note that the recitations that the one or more implant devices are pedicle screws and that the system is a spinal fusion system (claim 37) is merely an intended use of the claimed device.  As noted in the rejection of claim 1 above, the implant device of Bar Shalom includes helical threads, and therefore is a screw.  Use of this screw in a pedicle would make it a pedicle screw.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Note, however, that claim 14 is subject to 35 U.S.C. 112 rejections due to its dependence from claims 1, 9, and 13, which all have 35 U.S.C. 112 rejections (see above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773